Citation Nr: 1116323	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than June 14, 2006 for a grant of service connection for bilateral greater trochanter bursitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Original jurisdiction resides at the RO in Louisville, Kentucky.

In the above-referenced March 2007 rating decision, the RO granted the Veteran service connection for bursitis of the left and right greater trochanter, assigning 10 percent disability ratings effective June 14, 2006, which is the date of the Veteran's service connection claim.  The Veteran filed a timely substantive appeal in November 2007.  

The Veteran was scheduled to appear at the Louisville RO to have a personal hearing before a Veterans Law Judge.  However, in February 2009 the Veteran, through his representative, withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010). 

The Board notes that a May 2006 rating decision granted the Veteran service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent disability rating effective April 7, 1999 as well as a 20 percent disability rating effective February 9, 2004.  The rating decision also denied entitlement to service connection for chronic prostatitis.  As evidenced by the claims folder, the Veteran filed a timely notice of disagreement as to these issues in June 2006; however, he did not complete his appeal with the filing of a substantive appeal after issuance of a statement of the case in October 2007.  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].



FINDINGS OF FACT

1.  By rating action of March 2007, the RO granted service connection for bursitis of the left and right trochanter from June 14, 2006, the date of receipt of the Veteran's original claim for service connection for that disability.

2.  The record contains no document prior to June 14, 2006 that may be reasonably construed as a pending claim for service connection for bilateral greater trochanter bursitis.


CONCLUSION OF LAW

The criteria for an effective date prior to June 14, 2006, for the grant of service connection for bilateral greater trochanter bursitis have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no issue under 38 U.S.C.A. § 5101 as to providing an appropriate application form or completeness of the application.  

Next, the Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once service connection is granted the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for bilateral greater trochanter bursitis has been granted and the Veteran is seeking an earlier effective date for the award of this disability, further notice regarding the effective date is not required.  Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In a July 2006 letter, the Veteran was informed of the evidence necessary to establish service connection for his claimed bilateral hip disability.  At that time, he was also informed of what evidence he should provide and what evidence VA would obtain on his behalf.  He was further informed of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify under the VCAA.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  The Veteran has not referenced any relevant evidence that has not been associated with the claims folder.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He withdrew his request for a personal hearing.


Analysis

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the RO granted service connection for bilateral greater trochanter bursitis as secondary to service-connected degenerative arthritis of the lumbar spine effective June 14, 2006, the date of receipt of the Veteran's original claim for service connection for that disability.  The Veteran and his representative have requested an award of service connection for that disability from a prior date, specifically April 7, 1999 which is the effective date of the Veteran's degenerative arthritis of the lumbar spine disability.  However, the Board finds that there is no basis for assignment of an effective date for such award at any time prior to June 14, 2006.  Simply stated, there was no pending claim filed prior to June 14, 2006 pursuant to which the benefit awarded could have been granted.

The record is completely negative for any communication or action prior to June 14, 2006 indicating an intent to apply for service connection for bilateral greater trochanter bursitis from the claimant, his duly-authorized representative, or some person acting as his next friend which identifies that benefit as the one sought.

The Veteran's original application for VA compensation benefits for his degenerative arthritis of the lumbar spine in April 1999 neither identified service connection for bilateral greater trochanter bursitis as a benefit sought, nor expressed some intent to seek it.  Although the Veteran also claimed entitlement to service connection for "swollen or painful joints," he did not indicate any disability associated specifically with bilateral greater trochanter bursitis.  Inasmuch as no claim for service connection for bilateral greater trochanter bursitis was received prior to June 14, 2006, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Board notes that a private treatment record dated in February 2001 documents a diagnosis of bursitis of the left hip.  However, as noted above, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  The Board further observes that the Veteran filed a claim of entitlement to an increased disability rating for his lumbar spine disability in May 2005.  Pertinently, he did not mention any hip disability as secondary to his lumbar spine disability.  Indeed, there is nothing in the May 2005 claim for VA benefits that may be reasonably construed as a claim on the part of the Veteran, or that reflects his intent to apply, for service connection for bilateral greater trochanter bursitis as a benefit sought.  To the contrary, the Veteran's May 2005 claim for VA benefits clearly reflects only an intent to claim an increased rating for his service-connected lumbar spine disability, and did not require the RO to adjudicate a separate, additional claim for service connection for bilateral greater trochanter bursitis.  

On June 14, 2006, the RO received the Veteran's original claim for service connection for a "left hip" disability wherein, for the first time, he clearly identified service connection for a left hip disability as an additional benefit sought, and expressed an intent to seek it.  As indicated above, that claim served as the basis for the RO's March 2007 rating action that granted service connection for bilateral greater trochanter bursitis as secondary to the service-connected lumbar spine disability from that date.  In this regard, the Board notes that, while the VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  See 38 U.S.C.A.             § 5101(a); 38 C.F.R. § 3.151(a).  The Board finds that the facts of this case clearly demonstrate that the VA was not put on notice that service connection for bilateral greater trochanter bursitis was sought at any time prior to June 14, 2006.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Therefore, since his service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim for service connection for bilateral greater trochanter bursitis prior to June 14, 2006, the claim is denied.


ORDER

Entitlement to an effective date earlier than June 14, 2006 for a grant of service connection for bilateral greater trochanter bursitis is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


